UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1759


AARON M. THOMPSON,

                Plaintiff - Appellant,

          v.

CIRCUIT COURT OF PRINCE GEORGE CO.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:12-
cv-01091-RWT)


Submitted:   September 11, 2012          Decided:   September 13, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron M. Thompson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Aaron M. Thompson appeals the district court’s order

construing his filing, in which he requests removal of his name

from the Maryland sex offender registry and monetary damages, as

a petition for writ of mandamus.                 On appeal, we confine our

review to the issues raised in the Appellant’s brief.                     See 4th

Cir.    R.    34(b).      Because    Thompson      informal    brief     does   not

challenge the basis for the district court’s disposition, he has

forfeited appellate review of the court’s order.                   Accordingly,

we   deny    Thompson’s   motion    to    remand   and    affirm   the    district

court’s judgment.         We dispense with oral argument because the

facts   and    legal   contentions       are   adequately     presented    in   the

materials     before   the   court    and      argument   would    not    aid   the

decisional process.

                                                                          AFFIRMED




                                          2